Case: 13-20633      Document: 00512813871         Page: 1    Date Filed: 10/24/2014




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT


                                    No. 13-20633
                                  Summary Calendar
                                                                         United States Court of Appeals
                                                                                  Fifth Circuit

                                                                                FILED
                                                                         October 24, 2014
UNITED STATES OF AMERICA,
                                                                           Lyle W. Cayce
                                                                                Clerk
                                                 Plaintiff-Appellee

v.

ALVIN THEOTIS SNOWDEN,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                        for the Southern District of Texas
                             USDC No. 4:12-CR-638-2


Before SMITH, OWEN, and GRAVES, Circuit Judges.
PER CURIAM: *
       Alvin Theotis Snowden appeals the sentence imposed following his
convictions of aggravated bank robbery and brandishing a firearm in
furtherance of a crime of violence. He argues that the district court improperly
sentenced him as a career offender under U.S.S.G. § 4B1.1(a) and failed to
consider adequately, as required under 18 U.S.C. § 3553(a)(6), the disparity
between his sentence and those likely to be imposed against his co-defendants.


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 13-20633     Document: 00512813871    Page: 2   Date Filed: 10/24/2014


                                 No. 13-20633

      As Snowden raised his arguments in the district court, we will review
his sentence for procedural and substantive reasonableness under an abuse of
discretion standard. Gall v. United States, 552 U.S. 38, 50-51 (2007). We will
review the district court’s interpretation and application of the Sentencing
Guidelines de novo and its factual findings for clear error. United States v.
Zuniga, 720 F.3d 587, 590 (5th Cir. 2013).
      The district court did not procedurally err by sentencing Snowden as a
career offender. Snowden argues that his 1989 felony conviction for delivery
of cocaine should not have counted under U.S.S.G. § 4A1.2(e) as a predicate
offense for the career-offender enhancement because the Government failed to
prove that his sentence for the offense was imposed within the 15 years
preceding his commencement in 2012 of the instant offense or resulted in his
incarceration during that 15-year period.         However, the Government
submitted documents indicating that Snowden’s parole for his 1989 offense
was revoked in 1993 and that Snowden’s revocation sentence was not
discharged until 1999. Thus, the Government made that showing. See United
States v. Ybarra, 70 F.3d 362, 366-67 (5th Cir. 1995).
      Moreover, the district court did not abuse its discretion in imposing
Snowden’s sentence. The district court heard Snowden’s sentencing-disparity
arguments, but concluded that a within-guidelines sentence was appropriate.
There is no unwarranted disparity between Snowden’s sentence and those of
his three co-defendants because they, among other things, were not sentenced
as career offenders.      Snowden has not rebutted the presumption of
reasonableness that attaches to his within-guidelines sentence. See United
States v. Cooks, 589 F.3d 173, 186 (5th Cir. 2009).
      AFFIRMED.




                                       2